Case: 14-51342      Document: 00513251988         Page: 1    Date Filed: 10/29/2015




           IN THE UNITED STATES COURT OF APPEALS
                    FOR THE FIFTH CIRCUIT    United States Court of Appeals
                                                      Fifth Circuit

                                                                                 FILED
                                                                             October 29, 2015
                                    No. 14-51342
                                  Summary Calendar
                                                                              Lyle W. Cayce
                                                                                   Clerk


UNITED STATES OF AMERICA,

                                                 Plaintiff-Appellee

v.

LANDON TREVOR ANDERSON, also known as Donnie Lee Griffin,

                                                 Defendant-Appellant


                   Appeal from the United States District Court
                        for the Western District of Texas
                             USDC No. 3:14-CR-926-1


Before DAVIS, JONES, and GRAVES, Circuit Judges.
PER CURIAM: *
       Landon Trevor Anderson was convicted of escape and received a within-
guidelines sentence of 30 months of imprisonment followed by a three-year
term of supervised release. On appeal, he argues that the district court erred
by imposing a supervised release condition which would allow a probation
officer to search Anderson, his residence, and his effects “at a reasonable time
and in a reasonable manner.”


       * Pursuant to 5TH CIR. R. 47.5, the court has determined that this opinion should not
be published and is not precedent except under the limited circumstances set forth in 5TH
CIR. R. 47.5.4.
    Case: 14-51342    Document: 00513251988     Page: 2   Date Filed: 10/29/2015


                                 No. 14-51342

      Because Anderson failed to object below, review is for plain error. United
States v. Peltier, 505 F.3d 389, 391-92 (5th Cir. 2007). To demonstrate plain
error, Anderson must show a forfeited error that is clear or obvious and that
affects his substantial rights. See Puckett v. United States, 556 U.S. 129, 135
(2009). If he makes such a showing, we have the discretion to correct the error
but only if it seriously affects the fairness, integrity, or public reputation of
judicial proceedings. See id.
      In United States v. Knights, 534 U.S. 112, 114, 121 (2001), the Supreme
Court upheld a warrantless search which was conducted pursuant to the terms
of the defendant’s state probation where law enforcement had reasonable
suspicion that criminal activity was occurring. The Court subsequently held
in Samson v. California, 547 U.S. 843, 846 (2006), that a suspicionless search,
conducted pursuant to a state statute which required that prisoners eligible
for release on parole agree to be subject to a search regardless of whether law
enforcement had a search warrant or cause, did not violate the Constitution.
      Here, Anderson challenges a suspicionless search supervised release
condition imposed following his conviction under federal law. We have never
found that such a search condition violates the Fourth Amendment. Given
that the “law is unsettled within the circuit, any error cannot be plain.” United
States v. Fields, 777 F.3d 799, 805 (5th Cir. 2015).
      AFFIRMED.




                                       2